Case 1:18-cv-00289-|LG-ST Document 107 Filed 11/14/18 Page 1 of 3 Page|D #: 3770

Katten

Katten Muchin Rosen man LLF

525 W. Monroe Street
November 14, 2018 chicago, lL 60661-3693

312.902.5200 tel
www.katten|aw.com

VIA_ECF
JONATHAN L. MARKS
Magistrate Judge Steven L. Tiscione jonathan-marks@ka“en'aW-Com
- - 312.902.5337 direct
Eastem D1str1ct of NeW York 312_577_1061 fax
225 Cadman Plaza East
Brooklyn, NY 11201

Re: State F arm Mut. Auto Ins. Co. et al v. Parisien MD. et al., Case No. 1:18-cv-00289
Motion to Reconsider Order Re Masigla Motion to Quash [Dkt. 99]

Dear Magistrate Judge Tiscione:

By letter dated November 6, 2018, Maria Masigla responded to Plaintiffs’ motion to
reconsider the Court’s October 17, 2018 order and also moved for reconsideration This letter
responds to that portion of the submission by Which Masigla moves for reconsideration.l
Masigla’s request for reconsideration should be denied because it is untimely and is based on a
clearly erroneous articulation of the legal standard that governs discovery.

Motions to reconsider court orders must be served Within fourteen days after entry of the
court’s determination. See Fed. R. Civ. P. 59(a) (“A party may serve and file objections to [an]
order” of a magistrate judge determining a nondispositive matter “Within 14 days after being
served With a copy of a Written order or after the oral order is stated on the record, or at some
other time as the court sets”); E.D.N.Y. Local R. 6.3 (“a notice of motion for reconsideration or
re-argument of a court order determining a motion shall be served Within fourteen (14) days after
the entry of the Court’s determination of the original motion”). The Court’s order Was entered
on October 17, 2018, requiring that any motion for reconsideration be filed on or before October
31, 2018. Masigla’s motion Was not filed until November 6, 2018. Thus, While Masigla may
respond to Plaintiffs’ timely filed motion for reconsideration, she may not herself move to
reconsider. This distinction means that she may not seek, as her motion does, to have the Court’s
order of October 17, 2018 that allowed access to some of her bank records overturned “in its
entirety,” or seek reconsideration of the Court’s prior findings, Which Plaintiffs submit Were
correct, that Masigla engaged in suspicious transactions that are relevant to the claims at issue,
that Masigla used a personal bank account at Navy Federal to do so, and that bank records of an
account at Navy Federal are discoverable.

Second, Masigla’s motion for reconsideration should be denied because it relies on a
clearly erroneous legal standard. Masigla argues that Plaintiffs cannot access any of her bank
accounts unless they present “evidence” that a particular account Was used to perpetrate the
alleged scheme. See Dkt. 105 at 3726 (“[Plaintiff] had evidence of one specific bank account at
Navy Federal Credit Union that Was purportedly utilized by Ms. Masigla . . . .”; id. at 3727

(“Plaintiff is now Without the sole piece of evidence upon Which the Court relied in denying Ms.
Masigla’s motion to quash in part.”' l`a'. at 3728 (“[W]ithout actual evidence tying the bank

7

 

1 The Court’s rules permit responses to motions Within 5 business days. Individual Prac. R. III.A. This submission
is limited to responding to Masigla’s motion. Plaintiffs stand on the arguments made in their motion for
reconsideration Dkt. 102.

Case 1:18-cv-00289-|LG-ST Document 107 Filed 11/14/18 Page 2 of 3 Page|D #: 3771

records to Plaintiff’ s allegations,” Plaintiffs are not entitled to the bank records). That is simply
not the law.

A party is not required to prove that requested discovery will be valuable or offer
evidence before being allowed to conduct discovery_ See Kaa'am‘ Johnson, lnc. v. D’Amico,
2011 WL 13202957, at *2 (E_D_ La_ Aug_ 22, 2011) (“I specifically reject defendants’ argument
that plaintiff ‘should first be required to make [an evidentiary] showing’ of any particular kind
before this discovery will be allowed. . . . [T]he scope of discovery extends to any party’s claim
or defense _ n_ot to any party’s claim or defense that the opposing party concedes has merit.”)
(quotation omitted) (first alteration in original); WTI, Inc. v. Jarchem Indus., Inc., 2013 WL
142318, at *3 (N_D_ Ga. Jan. 11, 2013) (“Though state courts may require such an evidentiary
showing, federal law does not require any demonstration beyond Rule 26(b) relevance to allow a
party to obtain financial information, including tax records, through discovery.”); Cervenec v.
Borden Dal`ry C0. ofFla., LLC, 2015 WL 13567434, at *4 (S_D_ Fla_ Oct_ 16, 2015) (“a showing
(evidentiary or otherwise) for the basis of a punitive damages claim is not required before
discovering a defendant’s relevant financial documents”). To require proof, evidence or
certainty before a discovery inquiry is allowed would undermine one goal of discovery, which is
to learn the truth_ See Shapo v. Engle, 2001 WL 629303, at *2 (N_D_ Ill_ 2001) (“Discovery is a
search for the truth_”); Mel‘ro. Opera Ass’n v. Local 100, Hol‘el Emps. & Resl‘auram‘ Emps. Inl"l
Union, 212 F_R_D. 178, 181 (S_D_N.Y. 2003) (“A lawsuit is supposed to be a search for the
truth[.]”).

Rather, “[p]arties may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.
P_ 26(b)(1). There is no issue here as to proportionality. Indeed, Masigla has not, and cannot,
argue the subpoena imposes any burden on her as it is directed to the banks and they, not her, are
the ones who will respond_ See Sz‘al‘e Farm Mul‘. Aul‘o. Ins. C0. v. Pol`m‘e Physl`cal Therapy, LLC,
255 F. Supp_ 3d 700, 707_08 (E_D_ Mich_ 2017) (denying defendants’ motion to quash bank
subpoena because no support “for the proposition that they can object to a nonparty subpoena
based on burden to them”). The only question then is whether the information is relevant to a
claim or defense in the case. Relevant information includes anything having a tendency to make
the existence of a fact that is of consequence to the determination of the action more or less
probable. Fed. R_ Evid_ 401; see Johnson v. Cily of New York, 2018 WL 276349, at *2
(E.D.N.Y. Jan. 3, 2018) (Scanlon, M.J.) (“The scope of discovery in civil litigation is broad, and
the purpose of discovery can include fact finding and information gathering, even if the
information is not immediately related to the underlying claim.”); Royal Park Invs. SA/NV v.
Deutsche Bank Nal"l Trusl‘ Co., 2016 WL 4613390, at *11 (S_D_N_Y_ Aug_ 31, 2016)
(recognizing “the Rule 26(b)(1) standard presents a relatively low threshold for a party to show
that the material sought is relevant to any claim or defense in the litigation[,]” and “[w]here
relevance is in doubt, the district court should be permissive”). As long as an inquiry may reveal
information that is relevant to the claims asserted in a complaint, such inquiry must be allowed.
See Sz‘al‘e Farm Mul‘. Aul‘o Ins. C0. v. Warren Chl`ro. & Rehab, PC, 2015 WL 4094115, at *7
(E_D_ Mich_ July 7, 2015) (allowing discovery into personal “trust [that] may have played an
important role in concealing the alleged fraudulent scheme” where the “conduct certainly could
suggest _ although not necessarily establish _ that something nefarious was occurring with
respect to the Trust and [defendants’] wor ”); Universal Acupuncz‘ure Paz`n Servs., PC v. Sz‘az‘e
Farm Mul‘. Aul‘o. Ins. Co., 2002 WL 31309232, at *5 (S_D_N_Y_ Oct_ 15, 2002) (granting non-
party financial discovery because “[i]f the financial information . . . [of non-party] does not show
that a reasonable portion of the management fee was spent on expenses . . . it would support

2

Case 1:18-cv-00289-|LG-ST Document 107 Filed 11/14/18 Page 3 of 3 Page|D #: 3772

State Farm’s argument”) (emphasis added); Sl`erra Ruz‘l`le Lz‘d. v. Kaz‘z, 1994 WL 185751, at *4
(S.D.N.Y. May 11, 1994) (“[i]f the information defendants seek was to demonstrate that [non-
party] had more extensive personal financial ties to the defendants, it would be relevant”)
(emphasis added). Thus, as long as Masigla’s bank records at Navy Federal may reveal
information that is relevant to a claim at issue, they are relevant and discoverable. The Court’s
prior findings _ that Masigla engaged in suspicious transactions that are relevant to the claims
at issue, that Masigla used a personal bank account at Navy Federal to do so, and that bank
records of an account at Navy Federal are discoverable _ confirm the relevance and
discoverability of the bank records. Plaintiffs are not required to provide “evidence” that
particular accounts were used to perpetrate the scheme.2

Accordingly, Masigla’s motion for reconsideration should be denied.

Respectfully submitted,
/s/Jonathan L. Marks

Jonathan L. Marks

 

2 Masigla argues that Plaintiffs should be required to question Masigla about her bank accounts first See Dkt. 105
at 3728 & n.2. For reasons set forth in Plaintiffs’ motion for reconsideration, which will not be reargued here, such
an approach does not present a reliable altemative. See Dkt. 102 at 2-3. But even if it did, it is faulty as a matter of
law. If the information is relevant to a claim or defense, Plaintiffs may pursue the inquiry through any appropriate
discovery tool. See U.S. ex rel. Fry v. Health All. ofGreater Cincl`nnatl`, 2009 WL 5227661, at *3 (S.D. Ohio Nov.
20, 2009) (“It is fundamental that parties may simultaneously utilize any or all of the discovery mechanisms
authorized by the rules.”) (quotations omitted). Indeed, allowing Plaintiffs access to records that have already been
produced by the bank is far less burdensome than what are likely to be multiple depositions

3

